Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Advisory office is a response to the papers filed on 05/19/2022.
Claims 1-4, 6-9, 11-14 are pending, claims 4 and 10 are cancelled.

Response to Applicant's Remarks

With respect to the claims, the following are addressed:
Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive. The rejection of the claims is maintained as previously cited under Tsai et al. (Pub. No. 2015/0364244 A1) further in view of Suzuki et al. (CN Pub. No. 103858307 B). Please see the reason stated in the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (Pub. No. 2015/0364244 A1) further in view of Suzuki et al. (CN Pub. No. 103858307 B).

Regarding claim 1, Tsai discloses:
A coil module used as a transmitting coil for wireless charging (see Fig. 4-5, see par [0004], power transmitted form the supplying end device to achieve wireless power transmission), wherein the coil module comprises: 
multiple sets of coils connected in series and overlapped each other (see Fig. 4-5, set of coils C_1-C_N, see par [0009], the induction coil structure includes a plurality of coils....), wherein the coil module comprises at least three sets of coils (see Fig. 4-5, set of coils C_1-C_N, see par [0009], the induction coil structure includes a plurality of coils....),
and each of the coils comprises an outer edge and an inner edge (see Fig. 4-5, set of coils C_1-C_N, see par [0009], the induction coil structure includes a plurality of coils....); 
at least one of the multiple sets of coils is attached to an end surface of at least one adjacent coil thereof (Please see remark below).

However, Tsai fails to disclose:
wherein the multiple sets of coils are wound with a same wire from the outer edge to the inner edge of each along a same clockwise direction.
Thus, Suzuki discloses:
wherein the multiple sets of coils are wound with a same wire from the outer edge to the inner edge of each along a same clockwise direction (see Fig. 4, start from L4....L1, see Spec, coil L1 to L4 are connected in series......).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a wireless power transmitting circuit of Tsai to include the multiple sets of coils are wound with a same wire from the outer edge to the inner edge of each along a same clockwise direction in order to improve energy transmission efficiency (see Suzuki Spec).


Regarding claim 4, Tsai discloses:
wherein the coil is planarly wound, and the multiple sets of coils overlap each other along the axis of the coils (see Fig. 4-5, set of coils C_1-C_N, see par [0009], the induction coil structure includes a plurality of coils........).


Regarding claim 13, Suzuki discloses:
wherein the coil module further comprises: multiple capacitors; -3-Appln. No. 16/818,454 Amdt. Dated January 27, 2022 Reply to Office Action of October 27, 2021wherein each capacitor of the multiple capacitors is set between two adjacent coils of the multiple sets of coils and is configured to resonate with the two adjacent coils near a working frequency (see Fig. 17-19, capacitor C1-C4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2-3, 7-9, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (Pub. No. 2015/0364244 A1) and Suzuki et al. (CN Pub. No. 103858307 B) further in view of Pinciuc et al. (Pub. No. 2020/0036229 A1).

Regarding claim 7, Tsai  discloses:
A coil module used as a transmitting coil for wireless charging (see Fig. 4-5, see par [0004], power transmitted form the supplying end device to achieve wireless power transmission), wherein the coil module comprises: 
multiple sets of coils connected in series and overlapped each other (see Fig. 4-5, set of coils C_1-C_N, see par [0009], the induction coil structure includes a plurality of coils....),  
at least one of the multiple sets of coils is attached to an end surface of at least one adjacent coil thereof (Please see remark below).
However, Tsai fails to disclose:
wherein the multiple sets of coils are wound with a same wire from the outer edge to the inner edge of each along a same clockwise direction.
Thus, Suzuki discloses:
wherein the multiple sets of coils are wound with a same wire from the outer edge to the inner edge of each along a same clockwise direction (see Fig. 4, start from L4....L1, see Spec, coil L1 to L4 are connected in series......).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a wireless power transmitting circuit of Tsai to include the multiple sets of coils are wound with a same wire from the outer edge to the inner edge of each along a same clockwise direction in order to improve energy transmission efficiency (see Suzuki Spec).


However, Tsai fails to disclose:
wherein the outer diameter of wire turns of the coils is between 50 mm and 80 mm.
Thus, Pinciuc discloses:
wherein the outer diameter of wire turns of the coils is between 50 mm and 80 mm (see par [0055] outer diameter 86 may be between 45 mm and 55 mm, between 40 mm and 60 mm, ..... approximately 50 mm).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a wireless power transmitting circuit of Tsai to include an approximation of the outer diameter of wire turns of the coils is between 50 mm and 80 mm in order to get suitable arrangement (see Pinciuc par [0055]).

Regarding claim 2, Tsai fails to disclose:
wherein the outer diameter of wire turns of the coils is between 50 mm and 80 mm.
Thus, Pinciuc discloses:
wherein the outer diameter of wire turns of the coils is between 50 mm and 80 mm (see par [0055] outer diameter 86 may be between 45 mm and 55 mm, between 40 mm and 60 mm, ..... approximately 50 mm).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a wireless power transmitting circuit of Tsai to include an approximation of the outer diameter of wire turns of the coils is between 50 mm and 80 mm in order to get suitable arrangement (see Pinciuc par [0055]).

Regarding claims 3 and 8, Pincuic discloses:
wherein the inner diameter of wire turns of the coils is greater than 5 mm (see par [0055], inner diameter 88 may be between 15 mm and 25 mm....).

Regarding claim 9, Tsai discloses:
wherein the coil is planarly wound, and the multiple sets of coils overlap each other along the axis of the coils (see Fig. 4-5, set of coils C_1-C_N, see par [0009], the induction coil structure includes a plurality of coils........).


Regarding claim 12, Tsai discloses:
A wireless power transmitting circuit used for wireless charging, wherein the wireless power transmitting circuit comprises the coil module according to claim 1 (see Fig. 4-5, set of coils C_1-C_N, see par [0009], the induction coil structure includes a plurality of coils........).

     Regarding claim 14, Suzuki discloses:
wherein the coil module further comprises: multiple capacitors; -3-Appln. No. 16/818,454 Amdt. Dated January 27, 2022 Reply to Office Action of October 27, 2021wherein each capacitor of the multiple capacitors is set between two adjacent coils of the multiple sets of coils and is configured to resonate with the two adjacent coils near a working frequency (see Fig. 17-19, capacitor C1-C4).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (Pub. No. 2015/0364244 A1), Suzuki et al. (CN Pub. No. 103858307 B), and Pinciuc et al. (Pub. No. 2020/0036229 A1) further in view of Tabata et al. (Pub. No. 2012/0187903 A1).


   Regarding claims 6 and 11, Pincuic and Tsai fail to disclose:

wherein the coil module further comprises: a central magnetic column arranged at the center of the multiple sets of coils; and/or a magnetic sheet arranged at the bottom of the multiple sets of coils, wherein the outer diameter of the central magnetic column is less than or equal to the inner diameter of wire turns of the coils.

Thus, Tabata discloses:
wherein the coil module further comprises: a central magnetic column arranged at the center of the multiple sets of coils (see Fig. 3, see par [0044], in this case, magnet 30a is disposed in a hollow portion that is positioned at a center area of primary side coil 11a); and/or a magnetic sheet arranged at the bottom of the multiple sets of coils (see Fig. 3, magnetic sheet 3 at bottom of coil 11a, see par 0055], a method that disposes magnet 30a on a top surface of center portion 32a of magnetic sheet 3 is known), wherein the outer diameter of the central magnetic column is less than or equal to the inner diameter of wire turns of the coils see Fig. 3, see par [0044], in this case, magnet 30a is disposed in a hollow portion that is positioned at a center area of primary side coil 11a).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a wireless power transmitting circuit of Tsai to include a central magnetic column arranged at the center in order to decrease an influence of magnet 30a with respect to primary side coil 11a (see Tabata par [0055]).




Response to Applicant's Remarks


Applicant argued that: Tsai et al. doesn’t teach the amended claim 1 "the multiple sets of coils are wound with a same wire from the outer edge to the inner edge of each along a same clockwise direction", 
Examiner respectfully agreed that Tsai doesn’t teach “the multiple sets of coils are wound with a same wire from the outer edge to the inner edge of each along a same clockwise direction"”. However, Suzuki discloses: see Figs. 4 and 20, multiple set of coils L1-L4 are wound with a same wire from outer edge stared from L4 to inner edge ended from L1 of each along a same clockwise direction, Fig. 4 and 20 clearly discloses that the set of coils L1-L4 are wound with a same wire from the outer edge to the inner edge.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a wireless power transmitting circuit of Tsai to include the multiple sets of coils are wound with a same wire from the outer edge to the inner edge of each along a same clockwise direction in order to improve energy transmission efficiency (see Suzuki Spec).

Applicant argued that: Tsai et al. and Suzuki et al. fail to disclose: "at least one of the multiple sets of coils is attached to an end surface of at least one adjacent coil thereof”.
Examiner respectfully disagreed: Suzuki discloses Fig. 4 and 5, coil 402 is attached to an end surface of coil 404, Fig. 4 clearly show that coil 402 is attached to an end surface of coil 404.
Furthermore, Fig. 5, Coil C1 is attached to an end surface of coil C2 and therefore...., the interlayer magnetic conductors sheets between the coils is for reduce the electromagnetic interference (EMI) problem (see par [0005]), It would have been obvious to one of ordinary skill in the art at the time the invention was made to have interlayer magnetic conductors respectively disposed between two adjacent layer among the plurality of layers of the induction coil in order to reduce EMI problem.
	The remarks/arguments are not persuasive; therefore, the rejection based on Tsai et al. (Pub. No. 2015/0364244 A1) further in view of Suzuki et al. (CN Pub. No. 103858307 B) is maintained for the reason stated above.

/BRIAN NGO/Primary Examiner, Art Unit 2851